DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 27 November 2020 has been entered.

Claims 1, 9, and 13-14 were amended.  No claims were cancelled or added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 13-14, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach an initialization method, an access method, a server, and a terminal incorporating:
(A) at least three terminals, a communications device, and a server, wherein each of the terminals and the communications device are able to communicate with the server

(C) predefined types of stream transmission channels that define a type of data conveyed in the stream transmission channel, define if the stream is unidirectional or bidirectional, and depend on a service to be done by the multimedia communication session,
(D) a graph representing entities of a group of entities and links between the entities to set up the multimedia communications session, the group of entities comprises the plurality of terminals and also the communication device depending on the terminals’ capacity data, each link directly interconnecting two entities representing a stream transmission channel of the predefined type to be setup between the entities wherein each direct link includes a first entity and a second entity, each terminal being linked to each other terminal of the plurality either directly or via at least another entity of the group, the number of entities linked to each terminal depends respectively of the terminal’s number of supported stream transmission channels,
(E) capacity data for each terminal being received in a connection request, the capacity data relating to the capacity of the terminal to simultaneously process incoming or outgoing stream transmission channels, and as a function of the received capacity data obtaining a number of supported simultaneous stream transmission channels, and
(F) initializing a multimedia communications session between the terminals by transmitting at least one entity identifier of at least one determined second entity to at 

With respect to the prior art Tang (U.S. Patent Publication 2007/0008884), Sadot et al. (U.S. Patent 8,483,570), and Mu et al. (U.S. Patent Publication 2011/0161836):
While Tang disclosed multimedia streaming between two users (see 0004), e.g. two-way video conference (see 0009), a server (see 0042), each node has bandwidth requirements and a different number of connected headsets/channels (see Fig. 11), determining if additional streams can be supported at the terminals (see 0010), unidirectional and bidirectional streams (see 0024), different types of services, e.g. video conference vs IP telephony (see 0020) and assigning channels depending on the type of stream (see 0021), adding nodes based on a traffic/graph analysis (see 0033), that the number of connected terminals depends on the capacity (see 0021), and maintaining a table of source/destination IP address pairs (see 0138), Tang did not disclose three terminals as in element A above, the lightening the load of element B above, the graph details as in element D above, a number of supported channels and capacity data as described in E above.
While Sadot disclosed using channel capacity modeling calculations when establishing channels (see abstract) and Mu disclosed a multi-participant conferencing system with four terminals connected via conferencing server (see Fig. 6) or p2p (see 0022), neither Sadot nor Mu disclosed the structure, graph, and capacity data as described in elements A-F above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        13 February 2021

/Patrice L Winder/Primary Examiner, Art Unit 2452